                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

TIMOTHY M. POFF,                                          )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )      No. 2:15-cv-00405-JMS-MJD
                                                          )
QUICK PICK, LLC,                                          )
AHMED SHAKER,                                             )
                                                          )
                                 Defendants.              )

                                                   ENTRY

          A bench trial in this employment wage and retaliation case is scheduled for November 13,

2018 in Room 307, U.S. Courthouse, 46 E. Ohio Street, Indianapolis, Indiana 46204.1 Following

a status conference, the Court ordered the parties to submit trial briefs discussing the issues

remaining for trial and the preclusive effect of the Court’s earlier rulings involving Quick Pick,

LLC. The parties have submitted their briefs, [Filing No. 93; Filing No. 94; Filing No. 95; Filing

No. 96], and this entry sets forth the Court’s determination as to the scope of the upcoming bench

trial.

                                                      I.
                                              PROCEDURAL HISTORY

          In brief, Mr. Poff filed his operative Amended Complaint in January 2016, alleging that

his now-former employer underpaid his wages and then retaliated against him by firing him when

he brought suit. Specifically, Mr. Poff sued both Quick Pick (his former employer) and Mr. Shaker

(his former supervisor and the owner of Quick Pick) under the Fair Labor Standards Act (“FLSA”)




1
    By separate entry the Court is moving the start time of the trial to 9:30 a.m.


                                                      1
and the Indiana Minimum Wage Law (“IMWL”), and sued Quick Pick under the Indiana Wage

Payment Statute (“IWPS”). [Filing No. 6.]

       On October 26, 2016, the Court defaulted Quick Pick for failure to appear by counsel.

[Filing No. 32.] On April 27, 2017, following a hearing at which both Mr. Shaker and Quick Pick

appeared in person and by counsel, [see Filing No. 54], Judge Larry J. McKinney issued an Order

granting Mr. Poff’s motion for default judgment against Quick Pick in the amount of $18,123.48.

[Filing No. 57.] The Court subsequently entered final judgment as to Quick Pick, [Filing No. 60],

and awarded Mr. Poff $15,195 in attorney’s fees and costs, [Filing No. 61]. Mr. Shaker has

proceeded pro se since his counsel withdrew on August 7, 2017. [Filing No. 73.]

       All that remains in this case is the pending trial on Mr. Poff’s allegations that Mr. Shaker

should be held jointly and severally liable for the judgment entered against Quick Pick. The issue

of the scope of this upcoming trial is now ripe for determination.

                                                II.
                                           DISCUSSION

       As described in Mr. Poff’s trial brief, four claims remain against Mr. Shaker: failure to pay

minimum wages under the FLSA, retaliation under the FLSA, failure to pay minimum wages under

the IWML, and failure to pay minimum wages under the IWPS. [Filing No. 93.] The Court first

sets forth the elements of these claims before discussing Judge McKinney’s earlier orders and their

effect on the upcoming trial.

       A. Minimum Wage Claims

       Mr. Poff asserts related claims for underpayment of wages under the FLSA, IWML, and

IWPS. To prevail under the FLSA, Mr. Poff must demonstrate that he was “employed in an

enterprise engaged in commerce” and that his “employer” paid him less than $7.25 per hour. 29

U.S.C. § 206(a)(1)(C). The FLSA defines an “enterprise engaged in commerce,” in relevant part,



                                                 2
as “an enterprise whose annual gross volume of sales made or business done is not less than

$500,000 . . . .” Id. § 203(s)(1)(A)(ii). The FLSA further defines an “employer” to include “any

person acting directly or indirectly in the interest of an employer in relation to an employee.” Id.

§ 203(d). Among other fact-specific situations, “[p]ersonal liability may arise from a significant

ownership interest in the corporation coupled with operational control of significant aspects of the

corporation’s day-to-day functions.” Dole v. Simpson, 784 F. Supp. 538, 545 (S.D. Ind. 1991)

(Tinder, J.) (citing Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 966 (6th Cir. 1991)); see

also Morgan v. SpeakEasy, LLC, 625 F. Supp. 2d 632, 646 (N.D. Ill. 2007) (collecting cases).

       Similarly, the IMWL requires that “every employer employing at least two (2) employees

during a work week shall . . . pay each of the employees in any work week . . . wages of not less

than the minimum wage payable under the federal [FLSA].” Ind. Code § 22-2-2-4(h). However,

the IWML does not apply when the FLSA minimum wage provision applies, as the statute defines

an “employer” as “any individual, partnership, association, limited liability company, [or]

corporation,” excluding “any employer who is subject to the minimum wage provisions of the

federal FLSA.” Id. § 22-2-2-3; cf. Wharton v. Furrer, 620 F. App’x 546, 549 (7th Cir. 2015)

(noting that evidence of operational control and ownership are “consistent with the activities of an

individual employer” and are therefore relevant under the IWML); Meyers v. Meyers, 861 N.E.2d

704 (Ind. 2007) (holding that resolution of issue of whether individuals were co-employers of

plaintiff required factual record).

       Finally, the IWPS provides: “Every person, firm, corporation, limited liability company,

or association, their trustees, lessees, or receivers appointed by any court, doing business in

Indiana, shall pay each employee at least semimonthly or biweekly, if requested, the amount due

the employee.” Ind. Code § 22-2-5-1(a). “Every such person, firm, corporation, limited liability




                                                 3
company, or association who shall fail to make payment of wages to any such employee as

provided in section 1 of this chapter shall be liable to the employee for the amount of unpaid wages

. . . .” Id. § 22-2-5-2. If the “person . . . that failed to pay the employee . . . was not acting in good

faith, the court shall order, as liquidated damages for the failure to pay wages, that the employee

be paid an amount equal to two (2) times the amount of wages due the employee.” Id.

        B. FLSA Retaliation Claim

        The FLSA’s retaliation provision is more expansive than the FLSA’s minimum wage

provision, providing that it is “unlawful for any person . . . to discharge or in any other manner

discriminate against any employee because such employee has filed any complaint or instituted or

caused to be instituted any proceeding under or related to [the FLSA.]” 29 U.S.C. § 215(a)(3).

Unlike the minimum wage provision, the reference to “any person” does not limit the potential

defendants to “enterprises that . . . do $500,000 in gross annual sales.” Sapperstein v. Hager, 188

F.3d 852, 856 (7th Cir. 1999). Rather, in the context of this matter, Mr. Poff bears the burden of

demonstrating that Mr. Shaker retaliated against him on the basis of a “protected activity,” which

is one that “provides the employer with ‘fair notice’ that the employee is invoking rights under the

FLSA.” Kasten v. Saint-Gobain Performance Plastics Corp., 703 F.3d 966, 975 (7th Cir. 2012).

        C. Issues Remaining for Trial

        The parties disagree on the issues remaining for trial following Judge McKinney’s default

judgment order as to Quick Pick. First, Mr. Poff contends that Judge McKinney conclusively

found that Mr. Shaker suspended and terminated Mr. Poff because of his FLSA lawsuit, in

violation of the FLSA retaliation provision. [Filing No. 93 at 2-4.] Second, Mr. Poff argues that

the parties fully litigated the number of hours Mr. Poff worked and the damages he should be

awarded. [Filing No. 93 at 6-7.] According to Mr. Poff, all that remains for trial is whether Mr.




                                                    4
Shaker is liable as an “employer” under either the FLSA or IWML wage provisions and whether

Mr. Shaker is a “person” who owes unpaid wages under the IWPS. [Filing No. 93 at 4-6.]

        Mr. Shaker does not address Mr. Poff’s arguments, but instead argues that he should be

allowed to relitigate any and all issues because his previous attorney was ineffective and because

of his need for an interpreter. [Filing No. 94; Filing No. 95.]

        In reply, Mr. Poff reiterates his arguments on issue preclusion. Mr. Poff further argues that

Mr. Shaker has no right in a civil matter either to effective counsel or to an interpreter. [Filing No.

96.]

        From the outset, as the Court explained in its Order dated October 12, 2018, parties to civil

cases do not have constitutional or statutory rights to court-provided counsel or interpreters.

[Filing No. 102.] Given that there is no right to appointed counsel in a civil case, it is also “quite

clear that there is no Sixth Amendment right to effective assistance of counsel in a civil case.”

Stanciel v. Gramley, 267 F.3d 575, 581 (7th Cir. 2001). Neither Mr. Shaker’s alleged language

difficulties nor his allegations of deficient legal representation entitle him to relitigate any issues

conclusively decided at the damages hearing. Cf. id. (“[I]t is well established that an attorney’s

shortcomings do not entitle his client to a new trial in a civil case.”).

        Turning to Mr. Poff’s arguments, Mr. Poff correctly identifies the doctrine of issue

preclusion as providing the relevant standards for determining any preclusive effect of Judge

McKinney’s Order from the damages hearing. As the Supreme Court has observed, “While the

technical rules of preclusion are not strictly applicable in the context of a single ongoing original

action, the principles upon which these rules are founded should inform our decision” as to the

appropriate preclusive effect of an interlocutory decision or partial judgment.            Arizona v.

California, 530 U.S. 392, 410 (2000) (internal quotation and alterations omitted). “Under federal




                                                   5
law, the doctrine of issue preclusion bars relitigating factual or legal issues if ‘(1) the issue sought

to be precluded is the same as that involved in the prior action; (2) the issue was actually litigated;

(3) the determination of the issue was essential to the final judgment; and (4) the party against

whom estoppel is invoked was fully represented in the prior action [i.e., their interests were

represented even if they were not a party in the prior suit].’” United States ex rel. Conner v.

Mahajan, 877 F.3d 264, 270 (7th Cir. 2017) (alteration in original) (quoting Dexia Credit Local v.

Rogan, 629 F.3d 612, 628 (7th Cir. 2010)).

       First, Mr. Poff maintains that the “‘issue’ that [Mr. Shaker] was the ‘person’ who retaliated

against Poff was fully litigated and cannot be re-litigated.” [Filing No. 96 at 4.] Specifically, Mr.

Poff points to the following “Finding of Fact” from Judge McKinney’s Order following the

damages hearing:

       On January 1, 2016, Shaker, acting on behalf of Quick Pick, told Poff that he was
       suspended from work effective Monday, January, 4, 2016, and that Shaker would
       let him know in one week whether or not Poff’s employment would be terminated.
       Am. Compl. ¶ 7. Shaker specifically and expressly told Poff that the reason for the
       suspension was Poff’s lawsuit against him and Quick Pick. Id. On Saturday,
       January 9, 2016, Shaker contacted Poff and told him that his employment was
       terminated. Id. ¶ 8. This is direct evidence of retaliation for filing this lawsuit. No
       evidence or testimony was presented at the hearing that contradicts this fact.

[Filing No. 57 at 3.]

       Mr. Poff’s argument falters on the second element of the issue preclusion analysis, as

construed under federal law: “It is the general rule that issue preclusion attaches only ‘when an

issue of fact or law is actually litigated and determined by a valid and final judgment, and the

determination is essential to the judgment. In the case of a judgment entered by confession,

consent, or default, none of the issues is actually litigated.’” Arizona, 530 U.S. at 414 (alteration

omitted) (quoting Restatement (Second) of Judgments § 27, p. 250 (1982)); see, e.g., United States

v. Bailey, 957 F.2d 439, 443 (7th Cir. 1992) (“Collateral estoppel (or issue preclusion) is the



                                                   6
appropriate doctrine when different causes of action are involved, but collateral estoppel does not

preclude a party from litigating an issue which was not actually litigated. When a motion is granted,

as here, because of another party’s default, the issue is not litigated.”). Because the facts

underlying Quick Pick’s liability were determined by default, the issues were not “actually

litigated” for purposes of issue preclusion.

       Judge McKinney’s finding, moreover, was made in the context of a damages hearing after

default had already been entered against Quick Pick. “Upon default, the well-pled allegations of

the complaint relating to liability are taken as true.” Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir.

2012). Appropriately, then, Judge McKinney cited to Mr. Poff’s Amended Complaint in his

recitation of the facts. Quick Pick’s liability, in other words, was not subject to dispute at the

earlier hearing. But Mr. Shaker’s liability has not heretofore been determined at a contested

proceeding. Mr. Shaker has not been defaulted, so at the upcoming trial the Court may not take

the allegations of Mr. Poff’s pleadings as true. Whether Mr. Shaker retaliated against Mr. Poff for

filing his FLSA lawsuit remains an issue that must be decided at trial.

       Unlike the allegations of liability, which are taken as true upon default, “those relating to

the amount of damages suffered ordinarily are not.” Id. Mr. Poff was therefore required to “prove

damages” at the earlier damages hearing. Id. At the damages hearing, both Mr. Shaker and Quick

Pick appeared, by counsel, and were provided the opportunity to present evidence and argument

in an adversarial proceeding. [Filing No. 54.] And critically, Mr. Poff seeks to hold Mr. Shaker

and Quick Pick jointly and severally liable for the same alleged violations. All four elements of

issue preclusion—the issue of damages is identical as between Mr. Shaker and Quick Pick, it was

actually litigated in the damages hearing, it was essential to the decision and judgment against

Quick Pick, and Mr. Shaker was fully represented and able to participate (personally and in his




                                                 7
role as Quick Pick’s representative) in the hearing—are therefore met with respect to the hours

Mr. Poff worked, the wages he was paid, and the damages Mr. Poff will be owed should Mr.

Shaker be found liable for the same violations at the upcoming trial. These issues have been

conclusively established, and will not be relitigated at the upcoming bench trial.

                                             III.
                                          CONCLUSION

       For the foregoing reasons, the Court concludes that the remaining issue for the November

13, 2018 trial is Mr. Shaker’s individual liability under the FLSA, IMWL, and IWPS. This

includes Mr. Shaker’s personal liability for any retaliation under the FLSA which was not at issue,

and therefore not actually litigated, at the damages hearing. However, the issue of damages and

the facts concerning Mr. Poff’s hours worked and wages paid were conclusively established by

the Court’s earlier findings following the damages hearing during which Mr. Shaker participated

by counsel, and will not be relitigated at the upcoming bench trial.




                Date: 10/18/2018




Distribution:

QUICK PICK, LLC
3401 S US HWY 41
Suite J-30
Terre Haute, IN 47802

AHMED SHAKER
3336 N. Waverly Rd.
Lansing, MI 48906



                                                 8
Robert Peter Kondras, Jr.
HUNT HASSLER KONDRAS & MILLER LLP
kondras@huntlawfirm.net




                                9
